Citation Nr: 1311819	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  08-20 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for endometriosis.

2.  Entitlement to service connection for endometriosis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to April 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1. The claim for service connection for endometriosis was initially denied in an unappealed August 2002 rating decision. The Veteran later attempted to reopen the claim based on new and material evidence and was denied in January 2004, March 2005 and August 2006 rating decisions.  

2.  Evidence added to the record since the March 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for endometriosis.

3.  The competent medical and competent and credible lay evidence of record demonstrates that the Veteran's endometriosis is related to active duty. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for endometriosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  The criteria for service connection for endometriosis are met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim for entitlement to service connection for endometriosis was initially denied in an August 2002 rating decision.  The RO found service connection was not proved because the Veteran was not diagnosed with endometriosis in-service.  The Veteran did not appeal the August 2002 denial of the claim and the decisions became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran later attempted to reopen the claim based on new and material evidence and was denied in January 2004, March 2005 and August 2006 rating decisions.  Again, the RO found the evidence did not show the Veteran's endometriosis was connected to service as it was not diagnosed via laparoscopy until 2005, five years post-service.  

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Evidence of record as of the March 2005 RO rating decision consisted of the Veteran's service treatment records (STRs) and her lay assertions that her endometriosis began during service.  The STRs documented the Veteran's normal July 1991 entrance examination and normal report of medical history.  Additionally, the STRs showed the Veteran complaints of painful menstrual cramps and lower back pain, diagnosis of dysmenorrhea, and prescription for 800 milligrams of Motrin three times a day to help control the pain.  See OBGYN STRs, March 1999 and  June 1999.  Dysmenorrhea is defined as painful menstruation.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 578 (32nd ed. 2012).  The Veteran's STRs also show that she participated in a birth control study.  Questionnaires related to this study document the Veteran's in-service symptoms of cramps during her menstrual cycle that require prescription medication and painful sexual intercourse.  See Depo-Provera Summarize Questionnaires, 1998-2000. 

The record in March 2005 also contained Wilford Hall Medical Center and Randolph Air Force Base (AFB) medical treatment records, documenting the Veteran's complaints of severe dysmenorrhea, dyspareunia and infertility along with an assessment of possible endometriosis.  See Randolph AFB, Ob/Gyn Clinic, December 2000.  Dyspareunia is defined as difficult or painful sexual intercourse.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 579 (32nd ed. 2012).  

The evidence received since March 2005 includes VA Medical Center (VAMC) and private medical treatment records, showing the Veteran's continued complaints of dysmenorrhea and dyspareunia and confirmed diagnosis of endometriosis via laparoscopy.  See St. Luke's Baptist Surgery Center, December 2005; see also Baptist Health System, Operative Report, December 2007.  

In September 2011, the Veteran's treating VA doctor, Dr. M.P.F., opined that it is as least as likely as not that the Veteran's endometriosis existed while she was in-service.  See South Texas VAMC Outpatient Record, Dr. M.P.F., September 2011.  In January 2013, Dr. M.P.F. supplemented her positive nexus opinion by citing to the Veteran's in-service complaints of dysmenorrhea, dyspareunia, and lower back pain as evidence that her endometriosis began in-service.  See South Texas VAMC Outpatient Record, Dr. M.P.F., January 2013.

All of the above evidence received since August 2002 is new as it was not previously considered and is also material as it relates to formerly unestablished facts-the Veteran's incurrence of endometriosis during service.  Additionally, this new evidence is also material as it raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that the language of 38 C.F.R. § 3.156(a) ". . . suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim.").  New and material evidence has therefore been received and reopening of the claim for entitlement to service connection for endometriosis is warranted.  

II. Service Connection for Endometriosis

In general, in order to prevail on the issue of service connection the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

When no preexisting condition is noted at the time a veteran enters service, the presumption of soundness arises and she is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's statements are competent evidence as to what she experiences; i.e., that she has experienced painful menstrual cramps and lower back pain.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

The Veteran contends that her endometriosis began in-service.  The Board observes that the Veteran's 1991 enlistment examination was normal and the Veteran self-reported no history of recurrent back pain, change in menstrual pattern or prior treatment for female disorders.  

The evidence of record reflects that during service, the Veteran reported experiencing recurrent dysmenorrhea, dyspareunia and lower back pain.  See OBGYN STRs, March 1999 and  June 1999; see also Depo-Provera Summarize Questionnaires, 1998-2000.  The Veteran was treated for her dysmenorrhea and lower back pain with a prescription pain medication.  See OBGYN STRs, March 1999.  The post-service medical records show the Veteran's continued symptoms of dysmenorrhea, dyspareunia and lower back pain, with an assessment of possible endometriosis in December 2000, just eight months after separation.  See Randolph AFB, Ob/Gyn Clinic, December 2000.  The Veteran's suspected diagnosis of endometriosis was confirmed by laparoscopy in December 2005.  See St. Luke's Baptist Surgery Center, December 2005.  A second laparoscopy performed in December 2007 diagnosed  the Veteran with moderate to severe endometriosis.  See Baptist Health Systems, Operative Report, December 2007.  In addition to this medical evidence showing the Veteran experienced the symptoms of her endometriosis during and continually since service, there is also a positive nexus opinion in the record from a VA doctor.  See South Texas VAMC Outpatient Record, Dr. M.P.F., January 2013.

As stated above, in September 2011, the Veteran's treating physician at the VA, Dr. M.P.F., opined that based on a review of the Veteran's records and her knowledge of the Veteran's current medical condition, it is at least as likely as not that the Veteran's endometriosis existed during service.  See South Texas VAMC Outpatient Record, Dr. M.P.F., September 2011.  Dr. M.P.F. provided a supplemental opinion in January 2013, citing to the specific evidence in the Veteran's medical history showing that her endometriosis existed in-service.  Id.  Specifically, Dr. M.P.F. opined that the Veteran's in-service complaints of dysmenorrhea, dyspareunia and lower back pain leading to prescriptions for Motrin to control the pain coupled with a finding of possible endometriosis just eight months post-service and a later confirmation of endometriosis make it at least as likely as not that the Veteran endometriosis existed in-service.  Id.

The Veteran is competent to testify as to her symptoms of endometriosis such as dysmenorrhea, dyspareunia, constipation and lower back pain.  See Charles, 16 Vet. App. at 374 (2002); Layno, 6 Vet. App. at 469.  The Veteran's original 2002 claim states that her gynecological condition began during service and has continued to the present.  See Veteran's Statement in Support of Claim, June 2002.  During the Veteran's February 2013 hearing, she testified that during service she suffered from symptoms of endometriosis, including dyspareunia and constipation.  See Veteran's Hearing Transcript pg. 3, February 2013.  The Veteran stated she sought treatment for these issues during her military service and was prescribed 800 milligram Motrin to deal with the pain.  Id. at pgs. 3-4.  The Veteran testified that her symptoms associated with endometriosis have continued to the present time.  Id. at pgs. 4-6, 8-9.  The Veteran's contentions throughout this appeal are corroborated by the medical record, which show that she has suffered from symptoms related to endometriosis from service to the present.  Therefore, the Board finds the Veteran to be both competent and credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board acknowledges that the record includes a VA examination.  However, the examiner opined that he could not provide an opinion on the etiology of the Veteran's endometriosis.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical evidence that is speculative, general or inconclusive in nature cannot support a claim); see also Obert v. Brown, 5 Vet. App. 30 (1993).  Additionally, the examiner failed to address how the Veteran's in-service treatment for dysmenorrhea, dyspareunia and lower back pain were not evidence of endometriosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (an adequate medical opinion must contain a reasoned analysis).  As a result of these deficiencies, this opinion is not adequate and therefore, cannot form the basis of a Board decision.

The Board finds the weight of the evidence, including the medical records, lay evidence and Dr. M.P.F.'s positive nexus opinion, supports the conclusion  that the Veteran's currently diagnosed endometriosis began in-service.  Accordingly, service connection for the claimed disability is warranted. 

III. Duties to Notify and Assist

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) ); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.


ORDER

New and material evidence having been submitted, the claim for service connection for endometriosis is reopened. 

Service connection for endometriosis is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


